DETAILED ACTION
In the Final Rejection mailed 10/6/2021, claims 1-15 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/2021 has been entered.
Response to Amendment
The amendment to the claims filed 2/4/2021 has been entered:
Claims 1, 3-6, 8, and 10-13 are active.
Claims 2, 7, 9, and 14-15 are cancelled.
Response to Arguments
Applicant’s arguments, filed 2/4/2021, with respect to the rejections under 35 USC 112 and 103 have been fully considered and are persuasive. The rejections of the active claims have been withdrawn. 
Drawings
The drawings were received on 2/4/2021. These drawings are acceptable.
Specification
The amendment to the specification filed 2/4/2021 has been entered.
Abstract
The abstract filed 2/4/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 should now say: “A replaceable barrel mechanism 
a lower block and an upper block, wherein the upper block is located above the lower block; 
at least one upper block groove positioned under the upper block; 
at least one lower block groove positioned on top of the lower block; 
at least one fixing screw locking the upper block unto the lower block wherein the at least one fixing screw tightens [the] a connection between the at least one upper block groove and the at least one lower block groove by horizontally sliding the upper block towards a rear end of the lower block such that 
at least one horizontally oriented fixing screw housing located on a rear end of the upper block where the at least one fixing screw can be horizontally mounted; 
at least one vertically oriented U-shaped fixing housing, located on the rear end of the lower block, wherein the at least one fixing screw is inserted through the at least one vertically oriented U-shaped fixing housing and into the at least one horizontally oriented fixing screw housing thereby 
a vertically oriented cylindrical motion pin located on the lower block; 
an ammunition sliding pin incorporating a cylindrical motion pin housing where the vertically oriented cylindrical motion pin inserts into, independent of a caliber of an ammunition 
an ammunition sliding pin housing located in the upper block where the ammunition sliding pin moves back and forth; 
a lower block air passage hole on top of the lower block where air can move through a mated section of the upper block and the lower block; 
an upper block air passage hole under the upper block; and 
a sealing gasket located between the upper block and the lower block for sealing the moving air.”
Claim 4 should now say: “The replaceable barrel mechanism of claim 1, wherein the at least one horizontally oriented fixing screw housing located on the rear end of the upper block has an opening with threads matching threads of the at least one fixing screw
Claim 6 should now say: “The replaceable barrel mechanism of claim 1, wherein the at least one fixing screw is tightened onto the upper block by rotating the at least one fixing screw into the at least one horizontally oriented fixing screw housing.”
Claim 11 should now say: “The replaceable barrel mechanism of claim 1, wherein the vertically oriented cylindrical motion pin conveys a motion of a trigger mechanism as the vertically oriented cylindrical motion pin is inserted into the cylindrical motion pin housing when the vertically oriented cylindrical motion pin is mated with the ammunition sliding pin.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The above Examiner’s Amendment addresses all outstanding objectionable and 35 USC 112 issues remaining in the most recent version of the claims filed 2/4/2022. 
Additionally, the closest prior art neither teaches, nor makes obvious, a replaceable barrel mechanism comprising a lower block and an upper block, wherein the upper block is located above the lower block, at least one upper block groove positioned under the upper block, at least one lower block .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-6, 8, and 10-13 are allowed. Claims 2, 7, 9, and 14-15 are cancelled.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641